Exhibit 99.1 GENIUS PRODUCTS LLC POSITIONS ITSELF FOR NEXT PHASE OF GROWTH THROUGH BRAND AND CONTENT PARTNERNSHIPS AND CO-PRODUCTIONS BY ENHANCING LEADERSHIP TEAM Matthew Smith, SVP for Blockbuster Inc., appointed President of the Operating Unit, Genius Products LLC, Commencing January 1, 2008 Mitch Budin, promoted to Executive Vice President and General Manager, will oversee all components of Sales and Marketing Christine Martinez, promoted to EVP of Corporate Strategy will manage corporate strategies, business affairs, and corporate communications Michael Radiloff, promoted to EVP of Production and Acquisitions, will spearhead the continued expansion into co-production of DVD films and acquisition of additional content through new and existing partnerships SANTA MONICA, Calif.December 20, 2007Genius Products, Inc. (OTCBB: GNPI) announced today that Mr. Matthew Smith, SVP Media Development & Studios for Blockbuster Inc., will be appointed President of the operating unit, Genius Products, LLC, effective January 1, 2008 and as President of the LLC, Smith will be reporting to CEO of the LLC, and President and CEO of Genius Products, Inc., Trevor Drinkwater.In addition, Genius is pleased to announce the promotion of three key executives, Mitch Budin, Christine Martinez and Michael Radiloff, as the Company positions itself for continued strong revenue and earnings growth through new and expanding brand and content partnerships as well as co-productions. Stephen K. Bannon, Chairman of Genius Products, said “Our CEO, Trevor Drinkwater, has positioned the management team for phase two of our aggressive growth strategy which will focus on revenue growth and improvements in margin through brand and content partnerships, content production, intellectual property ownership, and the acquisition of additional revenue streams. Trevor and I have been focused on building a company that delivers value to our shareholders and these upcoming enhancements to our management team will allow Genius Products to more aggressively pursue value creating opportunities in 2008 and beyond.” “We are very fortunate to have Matthew Smith as a new member of the Genius team.I have personally worked with Matthew since 2001 and find him to be one of the most knowledgeable and results oriented executives I have encountered in the home entertainment industry,” said Trevor Drinkwater, President and CEO of Genius Products. “His broad range of experience, both in the US and abroad, will enable us to continue our rise as one of the fastest growing home entertainment companies.Our retail centric approach to the marketing of our product will greatly benefit with Matthew aboard.” Exhibit 99.1 Smith will lead the company’s continued retail expansion as well as co-production and distribution of Genius films.He joins Genius after 17 distinguished years with Blockbuster, a leading global provider of in-home movies and game entertainment with more than 7,800 retail stores, where he served in a number of senior positions, including his current position of SVP Media Development
